            Case: 1:19-cv-01460 Document #: 10 Filed: 03/04/19 Page 1 of 3 PageID #:25

   FIL ED                           BG                                                             RECEIVED
     /2019
     3/4
              . BRUTO    N      UNITED STATES DISTRICT COTIRT                                          FEB 2 8 20l9ux
   THOMA.SDGIS T R IC        T
                      T COURFOR TIIE NORTIIERN DISTRICT OF ILLINOIS
CLERK, U .S
                                                  EASTERN DIVISION
                                                                                                crsil[tHBgfsglg[,*,
                                                          )
    AIITHOI{Y TVY,                                        )
    Plaintiff                                             )       1:19+v-01450
                                                          i       Judge Jorge L. Alonso
    vs.                                                   )       ilagistrate Judge t. David Weignan
                             ,/                           )
    TRANST.IN         rcX{U,C,                            )       Amount Claimed: $1000.00
    Ilefendant                                            )       Return Date:
                                                          )

                                                  COMPLAINT
    COMES NOW the Plaintifi Anthony Ivy for his complaint against the defendanq Transunion LLC.,
    the Plaintiffstates as follows:
          I.     PRELIMINARYSTATEMENT
     l.This is an action for actual and statutory damages for violations of the Fair Credit Reporting Act,
    (hereinafter "FCRA"), 15 U.S.C. $1681, et seq.



          II.    JURISDICTION & VEI\ruE
     2.Jurisdiction arises under the FCRA, l5 U.S.C. $1681 et seq., and pursuant to 28 U.S.C. $1331 and
    28 U.S.C. $1337.

    3.Venue is proper in this district pursuant to 28 U.S.C. $1391(b).


          III. PARTIES
     4.   ANTHONY IVY, (hereinafter, "Plaintiff') is an individual who was at all relevant times residing
    in the City of Chicago, County of Cook, State of lllinois.
     5. The disputed credit item is being reported by Plaintiff, Transunions,        LLC
    6.The item being disputed by the Plaintiffwas mailed to Transunions, LLC for a reported bankruptcy
    on the      plaintiffs credit report.
     7. Atall relevant times, Plaintiffwas a'tonsumet''        as that   term is defined by l5 U.S.C. g168la(c).
     8. TRANSTINIONS,             LLC,INC., (hereinafter, "Defendant') is a business entity engaged in
    "consumer" credit reporting.
     9. The principal purpose of Defendant's business is the collecting and reporting of consumer credit

    information, then rating the consumer on their credit worthiness with a scoring system.
       Case: 1:19-cv-01460 Document #: 10 Filed: 03/04/19 Page 2 of 3 PageID #:26



 10.   At all relevant times, Defendant was a "person"       as that   term is defined by l5 U.S.C $l68la(b).
 11.   During its efforts to report credit items allegedly owed to consumers, Defendant conducts
investigations to   veriff reported credit items when a request is made by the consumer to provide
written verification of a specified item.
12. The investigation requested by the        Plaintiffis for an alleged bankruptcy that took place in March
ofthe year 2013.


IV. Allegations
13. According to FCRA$1681(a)(l)A the Defndant is required to complete an investigation free of
charge for a disputed item by a consumer.
14. The Plaintiffrequested that      a   verification of the listed bankruptcy on the credit report to be
investigated for accuracy.

15. Pursuant to   FCRA$1681(a)(s)(A)(i) if the consumer reporting agency conducts an investigation,
and the results are incomplete or cannot be verified, the listed item must be promptly removed from

the consumer's credit report.
16. The Defendant, Transunion has not conducted a complete investigation by              definition of the law.
17. The Defendant has not removed the unverified bankruptcy from the              plaintiffs credit report.
18. The   Plaintiffwrote   a request for validation of the procedures used by Transunion        LLC to verify
the debt according to his lawtul rights. See FCRAgl63li(a)(6)(Bxiii).
19. The Defendant has failed to provide the procedure used to            veri$ the information, phone
numbers, or proof that anyone was contacted to         veriff the listed bankruptcy on the Plaintiffs credit
report.

20. The defendant     has violated the    Plaintiff s rights to be presented with the procedures used to
veriff an item listed on his credit report within     5 business days,.    FCRA$l68li(a)(6XB)
21. Defendant TRANSUNIONS, LLC, INC violation of FCRA$16S1(a)(6)(B)(iii) render it liable
for actual and statutory damages, costs, and reasonable attorneys' fees. See. 15 U.S.C $ 1681n


V. Jury Demand
22.Plaintiff hereby demands     a   trial by j.rry on all issues so triable.
23.The Plaintiff, ANTHONY IVY, hereby respectfully requests that the frial of this matter proceed
in Chicago
     Case: 1:19-cv-01460 Document #: 10 Filed: 03/04/19 Page 3 of 3 PageID #:27



VI. Prayer for Relief
 WHEREFORE, Plaintiff, ANTHONY [VY, respectfully prays for Judgment to be entered in favor
of Plaintiffand against Defendant as follows:
   a. All actual compensatory damages suffered;
   b. Statutory damages of $1,000.00;
   c. Plaintiffs attorneys' fees and costs;
   d.   Any other relief deemed appropriate by this Honorable Court




Respec!tully Sub




Address:
3512 W. Congress pkwy
Chicago, lL 60624
Telephone: (3 12) 513 -0027
Email : AnthonyPlvy@gmail.com
